Citation Nr: 0003577	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  94-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1977.  

This matter was originally before the Board of Veterans' 
Appeals (Board) from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 1998, the Board of Veterans Appeals 
(Board) entered a decision which the veteran appealed to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims [Court]).

In May 1999, the Court granted an unopposed motion for 
remand, vacating the 1998 decision and remanding the case to 
the Board for another decision.  The veteran was previously 
represented before the Board by a service organization.  Now, 
he is represented by the private attorney who represented him 
before the Court.  On August 2, 1999, the representative was 
informed by the Board that any additional argument or 
evidence must be forwarded within 90 days of the date of the 
letter.  No response has been received.  


FINDINGS OF FACT

1. Service connection for psychiatric disability, was denied 
by an unappealed final RO decision dated in March 1991.  

2.  Evidence received since the March 1991 decision by the 
RO, when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue at 
hand, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the March 1991 final decision by the 
RO is not new and material; the veteran's claim may not be 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In July 1988, the RO denied service connection for a nervous 
disorder noting that an acquired psychiatric disorder was not 
manifested during service, and that although the veteran had 
had symptoms of anxiety and depression, there had been no 
diagnosis other than alcoholism shown in service.  The RO 
noted that service medical records showed that the veteran 
drank enough to "get smashed" every night, and the RO 
reviewed evidence reflecting that the veteran received 
treatment for alcohol abuse during service and that he 
sometimes showed symptoms of anxiety or depression in 
relation to the stresses of rehabilitation programs.  The RO 
concluded that alcoholism resulted from the veteran's own 
willful misconduct and was not a disability for which 
compensation benefits were provided.  The Ro did not find a 
link between any inservice symptoms and any psychiatric 
disorder diagnosed post service.

The veteran filed VA Form 21-4138 in September 1990, seeking 
to reopen a claim for service connection for a nervous 
disorder.  

On VA psychiatric examination in January 1991, the veteran 
related that he had worn glasses since he was a small child, 
and that he had been anxious for a long time due to his 
visual difficulties.  It was noted that he had also had a 
problem with alcohol in the past and had been on Antabuse and 
in a rehabilitation program.  He reported being hospitalized 
at Miami Valley Hospital in November 1982 following a 
medication overdose.  The diagnoses at discharge were a 
generalized anxiety disorder, alcohol abuse, personality 
disorder not otherwise specified, hyperopia, presbyopia, and 
fusion dysfunction.

In a rating decision of March 1991, the RO confirmed the 1988 
rating action findings that an acquired psychiatric disorder 
was not shown during service; that general anxiety disorder 
was not of service origin; that a personality disorder was a 
developmental disorder which could not be the basis for a 
grant of service connection; and that alcohol abuse was due 
to the veteran's own willful misconduct and not a basis for 
compensation benefits based on applicable regulations.  The 
veteran did not perfect a timely appeal.  

The appellant's primary contention is that he has been 
visually impaired all his life; that a recruiter assisted his 
service entrance knowing that he was not qualified; and that 
the veteran experienced extreme stress immediately upon entry 
into service because visual defects and dyslexia prevented 
him from doing his required work at a satisfactory level.  It 
is argued that the service did not assist the veteran when he 
complained about his predicament and that psychiatric 
disability resulted from the hardships of his active military 
service warranting a grant of service connection.   

Evidence that was of record at the time of the RO's 1991 
denial included the veteran's service medical records which 
reflected that in March 1976 the veteran had a condition best 
described as visual difficulty due to muscle imbalance.  
Cross training regarding work activities was recommended.  
The veteran sought treatment for excessive drinking in April 
1976.  It was reported that the veteran drank enough to "get 
smashed" every night.  He had been arriving late for work on 
several occasions which prompted his visit for treatment.  
There was an impression of a severe drinking problem.  
Antabuse and an alcohol rehabilitation program were 
prescribed.  Alcohol Treatment Center reports for May 1976 
reflect that the veteran had been drinking heavily since his 
arrival in Korea seven months earlier.  He described domestic 
problems, a rough childhood, and he related that having many 
bad experiences, both professional and personal which led to 
his drinking.  The final diagnosis was habitual excessive 
drinking.  In July 1976, the veteran complained of being very 
depressed with feelings of hostility and wanting to "get 
even."  He described difficulty concentrating on his job 
which adversely impacted on his job performance.  It was 
noted that his wife wanted to remain married, but did not 
want to go with him to Germany.

In August 1976, it was reported that the veteran had personal 
problems.  He wanted to remain in country, but his request 
for an extension had been turned down.  He had stopped taking 
Antabuse and resumed drinking.  By September 1976, the 
veteran was again taking Antabuse.  When the veteran was seen 
in October 1976 for a prescription renewal, it was noted that 
he was undergoing a marriage separation.  There was a 
reference to chronic depression.  In December 1976, he was 
seen for counseling regarding some depression and anxiety 
related to marital problems, and he had been in alcohol 
rehabilitation.  In February 1977, the veteran was counseled 
regarding work-related problems.  He reported that eye 
difficulties were interfering with his job efficiency.  There 
was a diagnosis of farsightedness on an eye consultation.  

The report of the separation medical examination in April 
1977 reflects that the veteran's psychiatric status was 
normal.  It was noted that he had completed all phases of the 
Alcohol Rehabilitation program.  

At the time of the RO's March 1991 decision, the evidence of 
record included a discharge summary from Miami Valley 
Hospital reflecting treatment in November 1982 for a history 
of "being uptight" over the prior year due to unemployment.  
The diagnosis was depressive anxiety behavior, situational.  

VA outpatient records reflect that in May 1988 the veteran 
reported the history of manic depression in Korea.  The May 
1988 assessment was a bipolar affective disorder. 

Diagnoses were made of anxiety and alcohol abuse on VA clinic 
visits through June 1990.  Also, clinical records from 
Aukerman Medical Center for the period from 1986 to 1989 
showed treatment for various symptoms, including anxiety, 
stress pattern, and panic attacks.  

A November 1990 report from Donald Watren, M.D., reflected 
that in November 1981 the veteran had complaints of chest 
pain diagnosed as costochondritis, and that he was also 
treated for anxiety.  When the symptoms persisted the veteran 
was admitted to Miami Valley Hospital for the aforementioned 
November 1982 treatment.  

Received subsequent to the March 1991 rating decision was a 
report from J. W. McIntosh, Ph.D., who stated that he 
evaluated the veteran in August 1990.  At the time the 
appellant recounted a long history of problems with anxiety 
dating back to service.  Dr. McIntosh noted that the veteran 
had a personality disorder and a diagnosis of alcoholism 
while on active duty.

In March 1991, Daniel Held, a social worker, reported that 
the veteran had had 17 office visits for psychotherapy 
beginning in October 1990, and that the diagnosis was a 
chronic, generalized anxiety disorder, with a history of an 
attention deficit disorder.  

John R. Dickson, O.D., reported in a statement received in 
April 1991 that tests performed to evaluate binocular 
integration showed great instability.  This instability 
caused the veteran to lack the ability to effectively take in 
and process information visually.  In turn, these 
deficiencies were opined to induce fatigue, decreased 
comprehension, and a shortened attention span.

In January 1992, Dale S. Barr, O.D., reported that the 
veteran had three visual/ocular deficiencies.  

Records received after March 1991, also showed that the 
veteran was seen at the Shelby County Mental Health Clinic 
from November 1987 to September 1988 to help him develop 
insight into his behavior.  Records from the Clinic dated in 
May 1992, reflect that the veteran had been treated since 
September 1991 and that he had a history of generalized 
anxiety disorder resulting from visual problems and a 
dysfunctional family.  

VA outpatient treatment reports received in July 1992, 
include a May 1988 medical certificate reflecting that the 
veteran was under a lot of stress following two divorces and 
that he had been fired from several jobs.  Reportedly, he 
drank to relieve depression.  It was noted that the veteran 
reported experiencing manic depression while in Korea and in 
1982 after a divorce which required two weeks treatment.  A 
representative entry among VA treatment records is a June 
1988 report reflecting diagnoses of generalized anxiety 
disorder and history of alcohol abuse.  Those diagnoses 
continued through VA outpatient treatment in June 1990, when 
a bipolar affective disorder and major depression were 
diagnosed.  

Psychological test results from M. A. Jones, Ph.D., in August 
1992 reflect that the veteran provided the history that he 
was always in trouble during his formative years; that he had 
a bad attitude; and had been an alcohol abuser since his 
early teens.  It was opined that the veteran was experiencing 
symptomatology consistent with a diagnosis of generalized 
anxiety disorder, history of alcohol abuse, and psychological 
factors affecting physical condition, with an underlying 
personality disorder exacerbating the primary symptoms.  

In October 1992, the Social Security Administration (SSA) 
granted the veteran disability benefits based on a 
generalized anxiety disorder with panic attacks, alcohol 
abuse in remission, and a vision impairment affecting 
binocular vision and focusing.  

Also associated with the claims folder since the March 1991 
decision are the veteran's service administrative records, 
school records, and the complete medical records 
(approximately 250 pages) upon which the favorable SSA 
decision was rendered.  

During hearing testimony in September 1993, November 1994, 
and before the undersigned at the RO in November 1997, the 
veteran testified that he self-medicated with alcohol for 
stress during service; that he was treated with Antabuse, 
Dalmane, Valium, Xanax, and Ativan during service; that he 
was discharged from service because of a personality 
disorder; that no physician has ever attributed his anxiety 
disorder to service; and that he was initially hospitalized 
after service in 1981.  

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Additionally, if a condition noted 
during service is not determined to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection. Id.  Further, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

As noted above, the veteran failed to perfect a timely appeal 
to the March 1991 rating decision that denied service 
connection for a psychiatric disorder.  Therefore, the March 
1991 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302 (1999).  Accordingly, that claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (1998). Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

In this case, at the time of the March 1991 rating decision 
the evidence included service medical records which indicated 
that the appellant entered service with pre-existing visual 
impairment and that he was treated on a continuing basis for 
alcoholism.   The record further reflects that the appellant 
was administratively discharged on the basis of unsuitability 
due to an excessive drinking habit, and that he was 
clinically evaluated as psychiatrically normal upon release 
from active duty in April 1977. 

The record available in March 1991 also showed that service 
medical personnel were well aware of his vision problems 
during active duty, and that he was afforded extensive 
psychiatric treatment.  An acquired psychiatric disorder, 
however, was never diagnosed during the appellant's active 
duty service notwithstanding complaints of anxiety and 
depression during treatment sessions for alcoholism.  
Further, the veteran's nonservice connected visual 
difficulties were never implicated to any extent in 
explaining the etiology of his psychiatric symptomatology.

Since March 1991, the pertinent evidence received includes 
extensive private and VA clinical data revealing treatment 
primarily for a generalized anxiety disorder and alcohol 
abuse.  However, none of this evidence offers an etiological 
nexus between service and current psychiatric disability.  
While some of the clinical information received after the 
RO's decision in 1991 is new in the sense that it was not 
then considered by the RO at that time, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In this respect, an acquired 
psychiatric disorder was not diagnosed until a number of 
years after discharge from active duty, and there remains no 
competent medical or scientific evidence as to any 
relationship between service and any current psychiatric 
disability.  Consequently, the evidence received since March 
1991 is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the evidence submitted since March 
1991 is not new and material.  Therefore, the claim is not 
reopened, and the appeal is denied.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In reaching this decision the Board acknowledges the 
appellant's sincerely held belief that a relationship exists 
between service and a current acquired psychiatric disorder.  
The veteran, however, does not possess any medical training 
or expertise to offer a competent opinion on medical matters.  
Espiritu v. Derwinski, 4 Vet. App. 494- 5 (1992).  For this 
reason, assertions by him without supporting competent 
evidence, even if new, are not so significant that they must 
be considered.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Finally, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim for service connection for an acquired psychiatric 
disorder, and an explanation as to why his current attempt to 
reopen the claim must fail.  See Graves v. Brown, 9 Vet. App. 
172, 173 (1996).





ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for psychiatric disability, 
service connection remains denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  A review of the service medical records shows that the veteran at service entrance had defective visual 
acuity manifested by bilateral hyperopia.  Hyperopia is a refractive error for which compensation may not be 
authorized.  Hughes v. Derwinski, 3 Vet. App. 57 (1992); 38 C.F.R. § 3.303(c) (1999).  The veteran in 
November 1993 withdrew a claim of entitlement to service connection for an eye disorder. 
  It is well established that alcoholism is not an acquired psychiatric disorder, but rather it is an act of willful 
misconduct for which service connection for compensation purposes is not granted as a matter of law.  See 38 
U.S.C.A. §§ 105(a), 1110 (West 1991); 38 C.F.R. § 3.301(a) (1999).

